Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 11/19/2021 has been entered. Claims 1, 3-4, 6-8 11-12, 17-19, 22-23, 26-27, 29-30, 33-34, 36, 39-41, and 45-46 are now pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7 11-12, 17-18, 22-23, 26-27, 29, 33-34, 36, 39-40, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 8160017 B2) in view of He et al. (US 2018/0263021 A1). 
Regarding claim 1:

Ishii does not disclose wherein a payload capacity of the first PUCCH resource is smaller or larger than a payload capacity of the second PUCCH resource.
He teaches a first PUCCH resource and a second PUCCH resource in the same set, wherein a payload capacity of the first PUCCH resource is smaller or larger than a payload capacity of the second PUCCH resource (Para. [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ishii in view of He to include the feature that a payload capacity of the first PUCCH resource is smaller or larger than a payload capacity of the second PUCCH resource, in order to maximize the spectral efficiency.
	Regarding claim 3:
Ishii further discloses wherein the plurality of PUCCH resources are grouped explicitly (Column 10, Lines 19-24). 
	Regarding claim 4:
Ishii further discloses receiving a set index from the base station, wherein the plurality of PUCCH resources are grouped according to the set index (Column 7, Line 67, “resource block number”).
Regarding claim 6:
Ishii further discloses the first PUCCH resource belongs to multiple sets of PUCCH resources and the second PUCCH resource belongs to at least one of the multiple sets (Fig. 2, sub-frames #7, #27, #47, each corresponds to a set of eight PUCCH resources, in a cycle of 20 ms). 
Regarding claim 7:
Ishii further discloses receiving an indication from the base station to change the PUCCH resource; wherein changing from the first PUCCH resource to the second PUCCH resource is performed in response to receiving the indication from the base station (Column 9, Line 66, “uplink radio resource adjustment signal”).
Regarding claim 11:
Ishii further discloses wherein the first PUCCH resource and the second PUCCH resource at least partially overlap in the time domain (Fig. 3, radio resource #0-#7 are within one resource block). 
	Regarding claim 12:
Ishii in view of He discloses a wireless device (Fig. 1, “MOBILE STATION UE”) for transmitting HARQ feedback to a base station, the wireless device comprising: power supply circuitry configured to supply power to the wireless device (power supply is an inherent element for operation of a mobile station); and processing circuitry configured to: determine that the wireless device has been assigned a first PUCCH resource for transmitting HARQ feedback, wherein the first PUCCH resource is assigned from a plurality of PUCCH resources that are grouped into sets; change from the first PUCCH resource to a second PUCCH resource, wherein the second PUCCH resource belongs to the same set as the first PUCCH resource; and transmit the HARQ feedback to the base station via the second PUCCH resource; and wherein a payload capacity of the first PUCCH resource is smaller or larger than a payload capacity of the second PUCCH resource. (See rejection of claim 1 above). 
	Regarding claims 17, 18, and 22:

	Regarding claim 23:
Ishii discloses a method performed by a base station (Fig. 4, “RADIO BASE STAITON eNB”) for scheduling Hybrid Automatic Repeat Request (HARQ) feedback via a Physical Uplink Control Channel (PUCCH), the method comprising: determining that a wireless device should change a PUCCH resource used for transmitting the HARQ feedback (Fig. 7, S203) ; and sending the wireless device an indication to change the PUCCH resource, wherein PUCCH resources are grouped into sets and the indication indicates to change from an assigned PUCCH resource to a different PUCCH resource in the same set (Fig. 6, S102; Fig. 7, S204; Column 9, Line 66, “uplink radio resource adjustment signal”). 
Ishii does not disclose wherein a payload capacity of the first PUCCH resource is smaller or larger than a payload capacity of the second PUCCH resource.
He teaches a first PUCCH resource and a second PUCCH resource in the same set, wherein a payload capacity of the first PUCCH resource is smaller or larger than a payload capacity of the second PUCCH resource (Para. [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ishii in view of He to include the feature that a payload capacity of the first PUCCH resource is smaller or larger than a payload capacity of the second PUCCH resource, in order to maximize the spectral efficiency.
	Regarding claim 26:
	See rejection of claim 4 above. 
	Regarding claim 27:
Ishii further discloses wherein the PUCCH resources are grouped according to a default grouping (Column 10, Lines 19-24, “one resource block”).
	Regarding claims 29 and 33:

	Regarding claims 34:
	Ishii in view of He discloses a base station (Fig. 4, “RADIO BASE STAITON eNB”) for scheduling Hybrid Automatic Repeat Request (HARQ) feedback via a Physical Uplink Control Channel (PUCCH), the base station comprising: power supply circuitry configured to supply power to the base station (power supply is an inherent element required for operation of a radio base station); and processing circuitry configured to: determine that a wireless device should change a PUCCH resource used for transmitting the HARQ feedback; and send the wireless device an indication to change the PUCCH resource, wherein PUCCH resources are grouped into sets and the indication indicates to change from an assigned PUCCH resource to a different PUCCH resource in the same set; and wherein a payload capacity of the first PUCCH resource is smaller or larger than a payload capacity of the second PUCCH resource (See claim 23 above). 
	Regarding claims 36, 39-40:
	See rejections of claims 1, 3 and 6 above.
	Regarding claims 45 and 46:
Ishii does not disclose wherein changing from the first PUCCH resource to a second PUCCH resource comprises changing, based on a size of a payload that the wireless device is preparing to send.
He teaches changing from a first PUCCH resource to a second PUCCH resource based on a size of a payload that the wireless device is preparing to send (Para. [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ishii in view of He to include the feature that a changing from the first PUCCH resource to a second PUCCH resource comprises changing, based on a size of a payload that the wireless device is preparing to send, in order to maximize the spectral efficiency.


Claims 8, 19, 30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 8160017 B2) in view of He et al. (US 2018/0263021 A1), and further in view of Lee et al. (US 2016/0204905 A1).
Regarding claim 8, 19, 30, and 41:
Ishii in view of He does not disclose wherein transmitting the HARQ feedback to the base station comprises transmitting HARQ feedback originally intended to be transmitted on the first PUCCH resource on the second PUCCH resource, together with HARQ feedback intended to be transmitted on the second PUCCH resource.
Lee teaches Lee teaches multiplexing HARQ feedbacks intended for separate PUCCH resources in a PUCCH group to be transmitted on one PUCCH resource (Para. [[0162]; Fig. 10, S1005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ishii in view of He, and Lee, to transmit HARQ feedback originally intended to be transmitted on the first PUCCH resource on the second PUCCH resource, together with HARQ feedback intended to be transmitted on the second PUCCH resource, in order to enable flexible PUCCH offloading for HARQ feedbacks.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 12, 23, and 34 have been considered but are moot in light of the new ground of rejection under 35 U.S.C. 103 based on a newly discovered prior art reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465